      Case 3:19-cv-01025-WHO Document 7 Filed 03/26/19 Page 1 of 4



                                                                     26 201!L             Clear Fomi
 I

 7



 3

4

 5

6

 7

 8                                   tNlTKD STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
      Eirik Estavillo                                 )
10

1 I                                   PlatntitT,      ) CASE NO. 19-*-v-QIQ^S^VK
12             vs.                                    ) APPLICATION TO PROCEED
      Behaviour Inicractive.                            IN FORMA PAUFERIS
13
      Valve Corporation                                   (Non-prisoner cases only)
                                                      )
14                                    Defendant.      )
                                                      )
15

16             I, Erik Estavillo                   declare, under penalty of perjury that I am the plaintiff

17    in the above entitled case and that the information I offer throughout this application is true and
18    conect. I oft'er this iq)plicati<m in support of my request to proceed without being required to
19    prepay the full amount of fees, costs or give security. 1 slate that because of my poverty 1 am
20    unable to pay the costs of this action or give security, and that I believe that I am entitled to relief.
21             In support of this application, f provide the following information:
22    1.       Arc you presently employed?                            Yes        No

23    If your answer is "yes," state both your gioss and net salary or wages per month,and give the
24    name and address of your employer:

25    Gross:                                          Net:

26    Employer:

27

28    If the answer is "no," state the date of last employment and the amount of the gross and net salary
Case 3:19-cv-01025-WHO Document 7 Filed 03/26/19 Page 2 of 4
Case 3:19-cv-01025-WHO Document 7 Filed 03/26/19 Page 3 of 4
Case 3:19-cv-01025-WHO Document 7 Filed 03/26/19 Page 4 of 4
